COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


RONALD L. COOK
                                                                MEMORANDUM OPINION*
v.     Record No. 1502-06-2                                         PER CURIAM
                                                                  NOVEMBER 21, 2006
NABISCO, INC. AND
 AMERICAN PROTECTION INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Ronald Cook, pro se, on briefs).

                 (Calvin W. Fowler, Jr.; Misty D. Evans; Williams Mullen, on brief),
                 for appellees.


       Ronald L. Cook (claimant) appeals a decision of the Workers’ Compensation

Commission finding that (1) the deputy commissioner did not refuse to accept evidence;

(2) claimant failed to prove he was entitled to reimbursement from employer for mileage

expenses related to treatment rendered by Dr. Dubats; (3) claimant’s claim for temporary total

disability benefits was barred by the limitations period contained in Code § 65.2-708; (4) the

medical evidence failed to support claimant’s allegation that he cannot return to work as a result

of his compensable back injury; (5) at a minimum, claimant’s physicians released him to light

duty, and he presented no evidence that he marketed his residual work capacity; (6) assuming

arguendo that claimant sought compensation benefits for an alleged psychological disability,

such claim was barred by the doctrine of res judicata and/or the statute of limitations; and (7) the

record did not “reveal evidence of any fraud, harassment, or perjury having been perpetuated

against claimant, against the agency by the employer, or as a result of the agency’s

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
determinations.” We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Cook v. Nabisco, Inc., VWC File No. 206-42-37 (May 17, 2006). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.1

                                                                                       Affirmed.




       1
        Notwithstanding the content of claimant’s briefs, in rendering this decision, we have
only considered the evidence and issues that were properly before the commission when it
rendered its decision and which were preserved for appellate review.
                                             -2-